Citation Nr: 1244136	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, to include as secondary to service-connected hepatitis C and cirrhosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C, prior to June 24, 2010.

3.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C, from June 24, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to service connection for depressive disorder, and granted service connection for hepatitis C rated as 10 percent disabling effective October 21, 2004.

In June 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In a December 2011 rating decision, the AMC increased the rating for the Veteran's service-connected hepatitis C to 20 percent effective June 24, 2010.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2012, the Board again remanded this case to the RO via the AMC for further evidentiary development.

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2010 and March 2012 remands, the Board instructed the RO/AMC to obtain a medical opinion with regard to whether the Veteran's medical treatment for his service-connected hepatitis C caused or aggravated his current depressive disorder.  In the November 2011 mental disorders examination report as well as in an April 2012 addendum report, the VA examiner failed to provide this requested opinion.  The claims file must be returned to the VA examiner in order to obtain the requested opinion with adequate supporting  rationale.  

In addition, the record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA) for chronic liver disease and cirrhosis.  While SSA records have been associated with the claims file, the decision awarding such benefits is not of record.  A request must be made to the SSA for a complete set of records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  Return the claims file to the November 2011 VA mental disorders examiner.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current depressive disorder was caused by or is aggravated by medical treatment (i.e., medication) for his service-connected hepatitis C and/or  medical treatment (i.e., medication) for his service-connected cirrhosis.  The examiner is to specifically consider and address the medical evidence of record which notes that the Veteran had suicidal ideations while undergoing hepatitis C treatments.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinions, then such examination is to be scheduled.

If the previous examiner is no longer available, then a new examination is to be conducted, and the requested opinions rendered, by another qualified examiner.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

